Citation Nr: 0432861	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  98 14-095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher rating for sinusitis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1943 to 
March 1946, and from January 1951 to September 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from three decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  In November 
1996, the RO denied the veteran's claim for a rating higher 
than 10 percent for his service-connected sinusitis.  He 
filed a timely appeal.  Subsequently, in October 1997, the RO 
issued a decision increasing the rating from 10 to 30 
percent, but denying a rating higher than that.  The veteran 
has since continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1992).

In April 1998, the RO denied the veteran's claim for a 
compensable rating for his service-connected bilateral 
hearing loss.  In October 1998, the RO also denied his claim 
for service connection for vertigo.  He filed timely appeals 
for both of these issues as well.

Unfortunately, because further development is needed before 
the Board can make a decision as to entitlement to service 
connection for vertigo, that claim is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, and is addressed separately in the REMAND portion of the 
decision below.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In December 2003, the veteran reported he had 
approximately two sinus infections per year with heavy 
purulent discharge requiring antibiotic treatment.

2.  The veteran has level I hearing acuity in both ears.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for sinusitis.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Codes (DCs) 6510-6514 (2004).

2.  The criteria are not met for a compensable rating for 
bilateral hearing loss.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.385, 
4.85, 4.86, 4.87, Diagnostic Code (DC) 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (2004); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the VCAA was enacted several years after the 
RO's adjudication of the claims.  So it would seem compliance 
with the explicit timing requirements of §5103(a) is 
impossible without the nullification of the RO's initial 
decisions.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122; see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at 123-124, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decisions, it is appropriate for the 
Board to remand the claim to the RO for further development 
and readjudication.  

But, in this case, a remand for this reason is unnecessary 
because any defect with respect to the timing of the VCAA 
notice was merely harmless error.  The RO provided the 
requisite VCAA notice in a September 2003 letter to the 
veteran.  While this VCAA notice was not sent prior to the 
RO's adjudication of the claims, the veteran has been 
provided with every opportunity to submit additional evidence 
and argument in support of the claims.  Furthermore, the RO 
considered additional evidence that was either provided by 
the veteran or was obtained by the RO itself prior to the 
July 2004 issuance of the supplemental statement of the case 
(SSOC).  Therefore, notwithstanding requirements of Pelegrini 
II as to the timing of the VCAA notification, deciding this 
appeal is not prejudicial error to him.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the September 2003 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  The September 2003 VCAA 
letter requested him to provide any additional evidence he 
had within a certain timeframe.  The letter also specifically 
outlined the evidence necessary to support his claims, the 
evidence VA had already received, and the various 
responsibilities of each party (VA's and the veteran's) in 
obtaining additional evidence.  So a request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of September 2003, the 
veteran was requested to respond within 30 days.  The letter 
also informed him that he could take up to one year to 
respond without jeopardizing the potential effective date for 
compensation - should, in fact, his claims be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran's service medical records (SMRs) 
were already on file.  In addition, the RO obtained VA 
outpatient treatment (VAOPT) records from the Northport VA 
Medical Center (VAMC), and private medical records were 
submitted from Dr. Zelman, and T. Zanetti, M.A., CCC-A 
(Clinical Audiologist).  The RO also obtained a number of VA 
examinations for the veteran's ears, and sinuses.  In May 
1997 and February 1999, he testified before hearing officers 
at the RO, and transcripts of those hearings have been made 
part of the record.  Although offered, he declined his 
opportunity for a hearing to provide oral testimony before 
the Board in support of the claims.  38 C.F.R. § 20.700(a) 
(2003).  Finally, over 1 year has passed since the September 
2003 VCAA letter, and he has not indicated he has any 
additional relevant information or evidence to submit, or 
which needs to be obtained.  

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.


Factual Background

A. Sinusitis

During the veteran's second period of military service, he 
was treated for chronic sinusitis, and corrective surgery was 
performed.  He was granted service connection for sinusitis 
effective since his discharge in September 1952.  In July 
1996, he filed a claim for a rating higher than the 10 
percent he had received since September 1952, because his 
condition had worsened.

A private medical record from Drs. Zelman and Modlin 
indicates, in May 1997, the veteran was treated for chronic 
sinusitis.  He had purulent discharge, and small polyps were 
present.

VAOPT records from May 1997 to July 2003 indicate ongoing 
treatment for allergies and congestion.  In May through 
August 1997, he complained of sinus headaches and congestion.  
In February 1998, he was prescribed antibiotics, and it was 
noted he felt better.

In October 1997, the RO increased the rating for the 
veteran's sinusitis from 10 to 30 percent.

The report of the August 1998 VA sinus examination indicates 
the veteran reported getting 1-2 episodes of infections per 
year that required antibiotic therapy.  Upon physical 
examination, his inferior turbinates were slightly congested 
and obstructed.  There was a large nasal antral window on the 
left and a small nasal antral window on the right, which was 
patent.  He was diagnosed with rhinosinusitis with acute 
exacerbations.

The report of the December 2003 VA examination indicates the 
veteran complained of intermittent obstruction of both sides 
of his nose.  He stated he only gets "heavy purulent 
discharge when he develops an upper respiratory infection 
with sinusitis, which occurs approximately two times per year 
and requires antibiotic therapy."
  Upon physical examination, the examiner noted:

In the right nasal cavity, a persistent nasal 
antral window was visualized.  There was heavy 
mucus present, along the meatal area, there were 
openings into the ethmoid sinuses and small 
polypoid mucosa could be seen in the ehtmoids.  
On the right side, similarly there was some heavy 
posterior nasal mucus with evidence of ethmoid 
sinus surgery and the presence of a small polyp.  
There was no visible nasal antral window patent 
on the left side.

The examiner further opined:

After reviewing the veteran's C-File, there is 
evidence that in the late 1990s the veteran was 
seen for exacerbation of his chronic sinus 
symptoms at the ENT Clinic at the Northport VA 
Medical Center.  A CT scan was performed in 
August of 1997 which documented bilateral 
maxillary sinus mucosal thickening along with the 
postoperative changes that were seen on physical 
examination.  It is therefore my opinion that the 
veteran still has active chronic sinus disease 
which is a continuation of the process which 
occurred while he was in the service, for which 
he was treated with nasal and sinus surgical 
procedures.




B.  Bilateral Hearing Loss

A private audiological evaluation conducted in December 1997 
at the offices of Drs. Zelman and Modlin revealed the 
veteran's puretone thresholds, in decibels, to be as follows:


1000
2000
4000
Left
45
65
70
Right
35
45
55

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear, and 60 percent in the left ear.  

The March 1998 VA audiological evaluation revealed the 
veteran's puretone thresholds, in decibels, to be as follows:


1000
2000
3000
4000
Left
35
60
60
60
Right
35
40
40
50

Speech audiometry revealed speech recognition ability of 94 
percent in both the right and left ears.  The veteran 
complained of decreased hearing acuity and tinnitus for 
approximately 5 years.  (Note:  He was awarded a separate 10 
percent rating for his service-connected tinnitus, and this 
is not at issue on appeal).  Bilaterally, he was diagnosed 
with a mild sensorineural hearing loss from 250-1000 Hz 
(Hertz), followed by a moderate to moderately severe 
sensorineural hearing loss thereafter.  

The September 2003 VA audiological evaluation revealed the 
veteran's puretone thresholds, in decibels, to be as follows:


1000
2000
3000
4000
Left
30
60
55
55
Right
30
55
55
60

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear, and 92 percent in the right ear.  
Bilaterally, he was diagnosed with a mild sensorineural 
hearing loss through 1500 Hz, followed by a moderate to 
severe sensorineural hearing loss with excellent speech 
discrimination.  


Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this case, the veteran's service-connected sinusitis has 
been rated under the general rating formula.  38 C.F.R. § 
4.97, DCs 6510-6514.  Under the general rating formula, 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries 
warrants a 50 percent rating.  Three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting warrants a 30 percent rating.  One or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 10 percent rating.  
Sinusitis detected by X-ray only warrants a 0 percent rating.  
A note under the general rating formula defines an 
incapacitating episode of sinusitis as "one that requires 
bed rest and treatment by a physician."  Id.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2004).  
Under these criteria, evaluations of hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second (Hz).  38 C.F.R. § 4.85(a) 
and (d) (2004).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI (2004); 38 C.F.R. § 4.85(b) and (e) (2003).  See 
also Lendenmann v. Principi, 3 Vet App. 345, 349 (1992).  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the veteran the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

A.	An Increased Rating for Sinusitis

As alluded to earlier, since the veteran's entitlement to 
compensation for sinusitis has already been established, it 
is the present level of disability that is of primary concern 
when determining whether an increased rating is warranted.  
Francisco, 7 Vet. App. at 58.  At the most recent VA 
examination for his sinuses, in December 2003, he reported 
having heavy purulent discharge approximately twice a year - 
when he develops an upper respiratory infection with 
sinusitis.  He reported that those episodes usually require 
antibiotic treatment.  Upon physical examination, there was 
heavy mucus present.  He described similar symptoms during a 
prior August 1998 VA examination - including 1-2 infections a 
year requiring antibiotics.  VAOPT records confirm treatment 
for chronic sinusitis in 1997 and 1998.  During the same time 
period, he was also treated for allergies.  VAOPT records 
from March 2001 through April 2004 do not show any treatment 
for sinusitis.

Given the symptoms described above, the 30 percent rating 
assigned by the RO is appropriate.  The veteran himself 
reported he had approximately 2 infections a year requiring 
antibiotics.  In order to receive a 30 percent rating, he 
must have 3 or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year.  So even if those 2 infections per year 
that he has described are incapacitating, a 30 percent rating 
more than adequately compensates him under 38 C.F.R. § 4.72, 
DC 6510-6514 (2004).  In order to receive the next highest 
rating of 50 percent, he would have to have chronic 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain and tenderness with purulent discharge or 
crusting after repeated surgeries.  Although he had surgery 
many years ago during his military service, he does not 
exhibit the symptoms of near constant sinusitis or chronic 
osteomyelitis.  So his claim for a rating higher than 30 
percent must be denied.



B.  Increased Rating for Bilateral Hearing Loss

In applying the most recent results, those from the September 
2003 VA audiological evaluation, to 38 C.F.R. § 4.85, Table 
VI (2004), the veteran has level I hearing acuity in both of 
his ears-meaning bilaterally.  This in turn correlates to a 
noncompensable or 0 percent disability rating under DC 6100.  
38 C.F.R. § 4.85, Table VII (2004).  If the March 1998 
results are applied, the outcome is the same.  So even though 
a comparison of the two VA examinations reveals that the 
hearing in his right ear worsened over the five years between 
the examinations, the hearing loss has still not reached a 
compensable level under the Code.

Note also that 38 C.F.R. § 4.86 provides an alternative means 
of rating the veteran's bilateral hearing loss if there is 
evidence of exceptional patterns of hearing impairment.  
Here, though, there is not because he does not have a 55 or 
greater decibel loss at 1,000, 2,000, 3,000 and 4,000 Hz.  
See 38 C.F.R. § 4.86(a) (2004).  He also does not have a 
puretone threshold of 30 decibels or less at 1,000 Hz, and 
70 decibels or more at 2,000 Hz.  See 38 C.F.R. § 4.86(b) 
(2004).  Neither the September 2003 nor March 1998 tests show 
he has sufficient hearing loss to warrant a compensable 
rating, even with this special consideration.

The veteran also submitted a private audiological evaluation 
from the offices of Drs. Zelman and Modlin.  Unfortunately, 
that audiometric evaluation did not include measurements at 
the 3000 Hz frequency level.  So those results cannot be used 
to evaluate his hearing loss under 38 C.F.R. § 4.85.

At a local hearing before a hearing officer, in February 
1999, the veteran argued that the VA's audiological testing 
contradicted the fact that he was fitted with hearing aids.  
(See transcript of the hearing, pg. 3).  The fact that he has 
service-connected hearing loss has already been established, 
but the question remains whether his hearing loss is 
compensable.  The fact that he has been fitted with hearing 
aids does not necessarily mean he is entitled to 
compensation.  Bear in mind, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, 3 Vet. 
App. at 349.  This is a purely nondiscretionary function.  

C.  Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  
The disability also has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For these reasons, the claims for increased ratings for 
sinusitis, and bilateral hearing loss must be denied because 
the preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
4.3 (2004); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claim for a rating higher than 30 percent for sinusitis 
is denied.

The claim for a compensable rating for bilateral hearing loss 
is denied.



REMAND

The veteran also claims he is entitled to service connection 
for vertigo.  (See, VA Form 9 dated in August 1998.).  At the 
February 1999 hearing, he testified he has felt symptoms of 
imbalance since the 1950s and 1960s.  (See transcript, pg. 
12).  He contends he developed this condition along with 
sinusitis.  He explained he did not seek treatment for it 
specifically, because he was being treated for sinusitis, and 
he believed the symptoms of vertigo were part of his sinus 
problems.  Id.  

The first report of vertigo in the record was during an 
August 1996 VA audiological evaluation.  The veteran reported 
vestibular symptoms, including occasional unsteadiness 
occurring daily.  The examiner recommended an ENT (ear, nose 
and throat) consultation for the vestibular complaints and 
possible ENG (electronystagmogram) testing.  It does not 
appear from the record that ENG testing has ever been 
performed by VA.

The veteran submitted a September 1998 report conducted by T. 
Zanetti, M.A., CCC-A.  The examiner noted that caloric 
responses of the left ear were 40 percent weaker than those 
of the right ear, which suggested a lesion of the left 
labyrinth or vestibular nerve.  An addendum on the report 
notes that the results of ENG testing were indicative of an 
inner ear abnormality, which occurred prior to the test date 
and resulted in vertigo.  

A June 1999 letter from Dr. Zelman states that he examined 
the veteran for "complaints of intermittent vertigo.  This 
has occurred for many years and is probably service related. 
... His vertigo has been a recalcitrant problem for many years 
and is consistent with otologic problems of long-standing 
duration, i.e. tinnitus, progressive hearing loss, and 
chronic vertigo."

A June 2002 VA medical opinion by L. Mazzarella, which 
included review of the claims file, states as follows:

The veteran's vertigo is not service-connected 
since it is not secondary to his service-
connected hearing loss and tinnitus.  I base this 
on the fact that there are no complaints or 
documentation of complaint of dizziness in the VA 
record prior to August 1996 and that the veteran 
had no complaints of dizziness in the examination 
dated 1991.

It is the Board's responsibility to weigh the evidence 
(both favorable and unfavorable) and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  See Schoolman 
v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this case, the Board needs additional information before 
it can meaningfully weigh the medical opinions.  First, as to 
Dr. Zelman's opinion, the RO should request that he provide 
the bases for his opinion that the veteran's vertigo is 
service-related.  Second, as to the VA examiner's opinion, 
the June 2002 report does not note the credentials or 
expertise of the examiner.  This should be ascertained.  In 
addition, the examiner should conduct a physical examination 
of the veteran, including ENG testing, to help determine the 
nature and etiology of the vertigo.  While the examiner 
opined that the vertigo was not related to the veteran's 
service-connected bilateral hearing loss or tinnitus, he or 
she should also comment on whether it is in any way related 
to his chronic sinusitis or the corrective surgeries that 
were performed during his second period of military service.

Accordingly, this case is REMANDED to the RO for the 
following:

1.	The RO must request that Dr. Zelman provide the medical 
bases and supporting authority for his opinion that the 
veteran's vertigo is service-related.  If possible, Dr. 
Zelman should also provide an opinion for the etiology 
of the veteran's inner ear abnormality noted in the 
addendum to the September 1998 report.  Additionally, 
all pertinent examination and treatment records not 
already on file regarding the veteran should be obtained 
and associated with the claims file.

2.  If possible, schedule the veteran for an 
appropriate VA medical examination with L. 
Mazzarella to determine the etiology of the 
veteran's inner ear abnormality and vertigo.  If 
L. Mazzarella is not available, retain an examiner 
who is equally qualified to make these important 
determinations.  The examiner must note his or her 
credentials in the examination report.  In 
addition, please provide an addendum to the June 
2002 medical opinion specifying L. Mazzarella's 
credentials.

	All necessary testing should be done, including ENG 
testing, and the examiner should review the 
results of any testing prior to completion of the 
examination report.  

	The examiner should render an opinion as to whether 
the veteran's vertigo is at least as likely as not 
of service origin-including, whether it is at 
least as likely as not proximately due to his 
service-connected sinusitis or the result of any 
of his in-service surgeries.

	If no opinion can be rendered without resorting to 
pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  A copy of 
this remand should also be provided to the 
examiner.  If an examination form is used to guide 
the examination, the submitted examination report 
should include the questions to which answers are 
provided.

3.	Review the claims file.  If any development is 
incomplete, including if the examination report does not 
contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  38 C.F.R. 
§ 4.2 (2004); Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the veteran's claim for service 
connection for vertigo.  If this claim remains denied or 
benefits are not granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) and send it to 
him and his representative.  Give them time to respond 
before returning the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



